EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam J. Forman on 18 January 2022.

The application has been amended as follows: 
In the claims (filed 18 November 2021): 
In claim 4 / ll. 2, “a distal direction” now reads “the distal direction” 

Claims 10, 13, 15, and 16 conclude with a period punctuation mark. 

Claim 28 now reads as follows: 
28. The bone plate of claim 7, wherein the offset holes extend along respective central axes, and none of the central axes of the offset holes on the first side of the longitudinal axis are aligned with any central axes of the offset holes on the second side of the longitudinal axis along a direction that is perpendicular to the longitudinal axis and the transverse direction. 

Claim 29 now reads as follows: 
29. The bone plate of claim 1, wherein the bone fixation element receiving openings extend along respective central axes, and the central axis of one of the bone fixation element receiving openings in a respective pair of bone fixation element receiving openings [[are]] is the central axis of the other one of the bone fixation element receiving openings in the respective pair along a direction that is perpendicular to the longitudinal axis and the transverse direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a bone plate comprising the structures as claimed, including but not limited to a head portion including a crimp receiving opening elongated along a longitudinal axis of the bone plate and open to cable holes extending transversely through the head portion, the crimp receiving opening being sized and shaped to receive therein a crimp member to crimp a cable extending through the cable holes, the head portion including a plurality of pairs of bone fixation element receiving openings, wherein a distalmost pair of the plurality of pairs of bone fixation element receiving openings is spaced from all cable holes of the head portion in a distal direction. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 5,190,545 to Corsi et al. discloses a crimp positioned in an elongated opening in a bone plate. 

U.S. Patent No. US 7,229,444 to Boyd discloses a bone plate including cable holes 72 opening into an elongated opening 56 along a shaft portion of the bone plate, shown in FIG. 1. 
U.S. Patent No. US 10,231,762 to Steinhauer et al. discloses a bone plate comprising a cable fastener 24 within an elongated opening in the bone plate. 
U.S. Patent Application Publication No. US 2006/0235401 to Baldwin et al. discloses cable holes opening into an elongated opening in a head portion of the bone plate, shown in FIG. 13. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775